68 F.3d 461
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Milton McCRAY, Plaintiff-Appellant,v.Richard LANHAM, Sr., Commissioner;  Jodie Baker, CommitmentAuditor;  Richard B. Rosenblatt, AssistantAttorney General;  Marlene Cougar,Commitment Supervisor,Defendants-Appellees.Milton McCRAY, Petitioner-Appellant,v.Warden SMITH;  Attorney General of the State of Maryland;Respondents-Appellees.
No. 95-7172.
United States Court of Appeals, Fourth Circuit.
Submitted:  September 21, 1995.Decided:  October 13, 1995.

Milton McCray, Appellant Pro Se.
Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint and his 28 U.S.C. Sec. 2254 (1988) petition, which were consolidated in the district court.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, in No. 95-7172, we affirm on the reasoning of the district court.  McCray v. Lanham, No. CA-95-1830-MJG (D.Md. July 17, 1995).  In No. 95-7229, we deny a certificate of probable cause and dismiss the appeal on the reasoning of the district court.  McCray v. Smith, No. CA-95-1906-MJG (D.Md. July 17, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.